Citation Nr: 0201374	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability with a medial meniscus tear and traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
evaluated the veteran's left knee disability with medial 
meniscus tear as 20 percent disabling.  


FINDING OF FACT

The veteran experiences periodic swelling in her left knee, 
especially with activity, and has functional losses due to 
problems such as pain that equate to limitation of flexion to 
30 degrees.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's left knee disability with a medial meniscus tear 
and traumatic arthritis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative contend that the veteran 
has a service-connected left knee disability which warrants a 
higher evaluation than that currently assigned.  In this 
regard, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

The RO has most recently assigned a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5258, for the 
veteran's service-connected left knee disability.  Diagnostic 
Code 5010, which is used to rate arthritis due to trauma 
provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Under Diagnostic Code 5258, a 20 percent rating is the 
maximum assignable for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  
Under Diagnostic Code 5259, a maximum award of 10 percent is 
warranted when there is the removal of semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2001). 
 

Diagnostic Code 5257 provides that a 10 percent rating is 
warranted when there is recurrent subluxation or lateral 
instability that is characterized as slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Id.  The highest evaluation under Diagnostic 
Code 5257, 30 percent, will be assigned when there is severe 
recurrent subluxation or lateral instability.  Id.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides that where flexion of the leg is limited 
to 60 degrees, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Limitation 
of flexion to 45 degrees warrants a 10 percent rating; to 30 
degrees, a 20 percent rating; and to 15 degrees, a 30 percent 
rating.  Id.  Diagnostic Code 5261 provides that where 
extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2001).  Limitation of extension to 10 
degrees warrants a 10 percent rating; to 15 degrees, a 20 
percent rating; to 20 degrees, a 30 percent rating; to 30 
degrees, a 40 percent rating; and to 45 degrees, a 50 percent 
rating.  Id.  Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  

In this case, the veteran's service medical records show that 
she injured her left knee in April 1993.  She was thereafter 
followed for various symptoms, and an assessment was made in 
June 1993 of a probable torn medial meniscus.  Arthroscopic 
surgery was performed in June 1993.  A December 1993 VA 
examination report and a January 1994 private medical report 
show that she experienced persistent pain that was worse with 
certain activities.  No instability was found.

Medical evidence of record also includes VA medical records 
dated from July 1998 through September 2000.  In July 1998, 
the veteran complained of left knee pain for the previous 
three months.  The examiner noted no effusion.  The veteran 
was diagnosed with mild degenerative joint disease and 
chondromalacia.  The veteran was treated in May 1999 for knee 
pain.  The examiner noted that the veteran was having new 
left knee pain and swelling with clinical findings of a torn 
medial meniscus.  Radiology reports dated in May 1999 reveal 
mild medial compartment narrowing.  The examiner could not 
visualize any acute findings.  

The veteran was afforded a VA examination in May 1999.  She 
complained of having developed swelling, loss of range of 
motion, and severe pain in her left knee after recently 
gardening.  She reported that she had had episodes of her 
knee "catching" over the past couple of days, but there had 
been no complete locking.  A couple of days before the 
examination, she had to wear a supportive brace because she 
was otherwise unable to stand because of the severity of the 
pain.  She could ambulate without the need for a cane, 
walker, or wheelchair.  The veteran reported that she worked 
as a nurse practitioner, and was forced to limit some of her 
activities because of her knee problems.  Upon clinical 
examination, the veteran's gait was antalgic with an 
inability to fully extend her left knee joint.  Compression 
of the left patellar tendon with the knee flexed 30 to 90 
degrees resulted in significant complaints of pain.  The 
examiner could not perform McMurray's test because of severe 
pain in the veteran's left knee.  The examiner found no 
definite catching or locking.  Active flexion of the left 
knee was from 0 degrees to 30 degrees when pain developed, 
and maximum active flexion was to 80 degrees while maximum 
passive flexion was performed to 90 degrees.  Active 
extension of the left knee was from 90 degrees to -4 degrees, 
and passive extension was from 90 degrees to -2 degrees.  
Full extension was not possible due to the veteran's severe 
pain.  Strength of the left knee was 3/5 with flexion and 
extension when resistance was applied.  The veteran could 
squat 1/3 way down, with pain greatly increasing as she 
attempted to squat further.  She could put all of her weight 
on her left foot for five seconds, with the pain 
significantly worsening.  The examiner's assessment included 
"severe pain and significant loss of range of motion and 
strength."

A VA joints examination was performed in September 2000.  The 
veteran reported that she was fully ambulatory, and did not 
require the use of a brace, cane, wheelchair, or crutches.  
She stated that when she worked with patients, she sometimes 
had to sit on the floor because it was too uncomfortable for 
her to kneel because of increased pain in her knee.  The 
veteran alleviated this pain by standing up.  She complained 
of increased pain in her left knee when using the stairs, 
especially ascending, and stated that she could walk one-half 
mile before she experiences substantial pain.  The examiner 
noted that no instability problems were described.  Upon 
clinical examination, casual gait was nonantalgic.  The 
examiner found no joint effusion in the left knee.  Medial 
and lateral collateral ligaments were stable and nontender.  
McMurray's test was negative, and uncomfortable in the medial 
compartment.  Active flexion was from 0 degrees to 63 degrees 
when pain developed out to 112 degrees, which was maximum 
active flexion.  Passive flexion was from 0 degrees to 139 
degrees, with pain significantly exacerbated out to full 
passive range.  Active extension was from 112 to +2 degrees, 
passive extension was from 139 to +2 degrees, with mild pain 
over the anteromedial left knee joint.  Strength of the left 
knee was 5/5 with flexion, and 4/5 with extension, with pain 
and some weakness preventing full extension when resistance 
was applied.  The veteran could squat halfway down and stand 
up before she stopped due to pain and discomfort in her left 
knee.  Romberg's test was negative.  Strength around both 
knees remained 5/5.  The examiner also reported that 
traumatic arthritis was evident in the veteran's left knee 
with significant pain on range of motion, and mild muscle 
atrophy of the left quadriceps group with weakness on 
extension.  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 20 
percent disability evaluation.  For the reasons set forth 
below, the preponderance of the evidence is against the claim 
for a higher rating.  

The veteran's representative argues that the veteran should 
be rated under Diagnostic Code 5257, with a separate 10 
percent evaluation for pain.  However, the Board notes that a 
rating under Diagnostic Code 5257 requires a showing of 
recurrent subluxation or lateral instability, neither of 
which the veteran has.  In fact, no instability or 
subluxation was ever found.  None was noted in December 1993, 
and more recently, the September 2000 VA examiner 
specifically stated that there was no instability.  
Therefore, the Board finds Diagnostic Code 5257 inapt for 
rating this veteran's current disability.  

As noted above, the veteran's 20 percent rating under 
Diagnostic Code 5258 specifically contemplates the veteran's 
pain, and any locking and effusion.  However, the 20 percent 
rating is the highest schedular rating under this Diagnostic 
Code.  The veteran has experienced significant amounts of 
pain as noted by several examiners.  Analysis of functional 
limitations caused thereby may-because the veteran has 
arthritis-also be analyzed under rating criteria that 
address limitation of motion.  Diagnostic Code 5003.  In 
other words, if pain due to the veteran's arthritis causes 
functional losses that equate to limitation of motion to a 
degree that a higher rating would be warranted under 
Diagnostic Code 5260 or 5261, such a rating should be 
granted.  However, any such rating may not be awarded 
separate from the 20 percent rating already in effect under 
Diagnostic Code 5258 because pain is already contemplated by 
this rating.  38 C.F.R. § 4.14 (2001); Esteban, supra.  
Analysis of such functional losses will be undertaken below.

Because the veteran's service-connected disability includes 
arthritis and consequent limitation of flexion and extension, 
consideration is given to whether a higher rating is 
warranted under either Diagnostic Code 5260 or 5261.  
Although the veteran's active flexion in May 1999 was 0 
degrees to 30 degrees, with pain developing at that point, a 
rating higher than the 20 percent already assigned is not 
warranted under Diagnostic Code 5260.  The Board notes that 
the veteran could flex her knee beyond this point, out to 80 
degrees; however, with consideration of 38 C.F.R. §§ 4.40, 
4.45 (2001) and the effect of pain on her knee function, the 
Board interprets these findings to mean that her functional 
losses due to pain equate to limitation of flexion to 30 
degrees-the point where pain began.  No more than a 20 
percent rating may be assigned with such a finding.  
Diagnostic Code 5260.  The veteran had better flexion at the 
September 2000 VA examination before pain developed (63 
degrees).  Nevertheless, by reading the evidence in the light 
most favorable to the veteran, the Board concludes that the 
findings of pain and its effect on function in terms of loss 
of motion are better described by the May 1999 examiner.  The 
Board concludes, however, that the pain does not cause 
disability greater than that contemplated by flexion limited 
to 30 degrees.  In other words, there are no medical findings 
to support a conclusion that greater functional limitations 
exist.  Therefore, a rating higher than 20 percent is not 
warranted under this Diagnostic Code.

Turning to limitation of extension, the Board notes that full 
extension was not possible in May 1999 due to pain, active 
extension was to -4 degrees and passive extension was to -2 
degrees.  In September 2000, active extension was to +2 
degrees, while passive extension was to +2 degrees.  As with 
the analysis of limitation of flexion, the clinical notation 
made in May 1999 to the effect that further extension was not 
possible due to the development of pain is an indication that 
the veteran's functional loss due to such pain is best 
described as causing limitation of extension to 4 degrees.  
This does not warrant a rating higher than the 20 percent 
already assigned.  Diagnostic Code 5261 (a zero percent 
rating is assigned for limitation of extension to 5 degrees).  

Consequently, the Board finds that the veteran's symptoms are 
best represented by the criteria for a 20 percent rating.  
38 C.F.R. § 4.71a.  Even with consideration of the functional 
losses experienced due to pain, for the reasons noted above, 
a higher rating is not assignable.  Should the veteran's 
disability picture change in the future, she may be assigned 
an increased rating under a different diagnostic code.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  By virtue of an 
August 1999 Statement of the Case and a September 2001 
Supplemental Statement of the Case furnished to the veteran, 
she was notified of the information and evidence necessary to 
substantiate her claim.  All relevant evidence pertaining to 
her claim has been procured for review.  Additionally, the 
veteran was afforded VA examinations.  Consequently, inasmuch 
as VA has fulfilled its duty to notify and assist in this 
case, further action under the new law would serve no useful 
purpose except to delay the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

Entitlement to an increased rating for service-connected left 
knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

